                                     Case 2:20-cv-00996-KJD-VCF Document 7 Filed 06/10/20 Page 1 of 2



                       1        PATRICK H. HICKS, ESQ., Bar #004632
                                KELSEY E. STEGALL, ESQ., Bar #14279
                       2        LITTLER MENDELSON, P.C.
                       3        3960 Howard Hughes Parkway
                                Suite 300
                       4        Las Vegas, NV 89169-5937
                                Telephone: 702.862.8800
                       5        Fax No.:      702.862.8811
                                Email: phicks@littler.com
                       6        Email: kstegall@littler.com
                       7
                                Attorneys for Defendants
                       8        AHERN RENTALS, INC.
                                AX TRANSPORTATION LLC
                       9
                                                              UNITED STATES DISTRICT COURT
                    10
                                                                    DISTRICT OF NEVADA
                    11

                    12
                               KENNETH FANK, on behalf of himself               Case No. 2:20-cv-00996-KJD-VCF
                    13         and all other similarly situated,
                    14                           Plaintiff,
                                                                                STIPULATION TO EXTEND TIME FOR
                    15         vs.                                              DEFENDANTS TO FILE A RESPONSIVE
                                                                                PLEADING TO PLAINTIFF’S
                    16         AHERN RENTALS, INC.; AX                          COMPLAINT
                               TRANSPORTATION LLC; DOES 1-10;
                    17         and ROE CORPORATIONS 11-20,                      [FIRST REQUEST]
                               inclusive,
                    18
                                                 Defendants.
                    19

                    20

                    21                 Plaintiff KENNETH FANK (“Plaintiff”), by and through his attorneys of record, Christian

                    22         Gabroy, Esq., and Kaine Messer, Esq., of Gabroy Law Offices, and Defendants AHERN RENTALS,

                    23         INC. and AX TRANSPORTATION LLC (collectively “Defendants”), by and through their attorneys

                    24         of record, Littler Mendelson, hereby stipulate to extend the time for Defendants to file a responsive

                    25         pleading to Plaintiff’s Complaint from the current deadline of June 10, 2020, up to and including July

                    26         10, 2020.

                    27                 This extension is necessary to provide adequate time for Defense counsel to become familiar

                    28         with the allegations in the Complaint and to prepare a responsive pleading. This is the first request
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                                    Case 2:20-cv-00996-KJD-VCF Document 7 Filed 06/10/20 Page 2 of 2



                       1       for an extension of time to respond to the Complaint. This request is made in good faith and not for

                       2       the purpose of delay.

                       3
                               Dated: June 10, 2020                          Dated: June 10, 2020
                       4
                               Respectfully submitted,                       Respectfully submitted,
                       5

                       6
                               /s/ Kaine Messer, Esq.                         /s/ Kelsey E. Stegall, Esq.
                       7       CHRISTIAN GABROY, ESQ.                        PATRICK H. HICKS, ESQ.
                               KAINE MESSER, ESQ.                            KELSEY E. STEGALL, ESQ.
                       8       GABROY LAW OFFICES                            LITTLER MENDELSON, P.C.
                       9       Attorneys for Plaintiff                       Attorneys for Defendants
                               KENNETH FANK                                  AHERN RENTALS, INC and AX
                    10                                                       TRANSPORTATION LLC
                    11

                    12

                    13
                                                                           IT IS SO ORDERED.
                    14
                                                                           Dated this 10th day of June, 2020.
                    15

                    16
                                                                           __________________________________________
                    17                                                     UNITED STATES MAGISTRATE JUDGE
                               4827-8699-1039.1 099283.1038

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                              2.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
